Title: To Benjamin Franklin from Maximilien-Henri, Marquis de Saint-Simon, 15 May 1779
From: Saint-Simon, Maximilien-Henri, marquis de
To: Franklin, Benjamin


Monsieur
A utrecht Ce 15 may 1779.
Mr Le comte de Sarsfield m’a fait Esperer que vous voudriez bien vous occuper un moment des nottes que nous vous avons Laissées, et dont vous connoissez toute l’importance pour mon ouvrage: je ne les rappelle à vôtre Souvenir que pour vous temoigner ma reconnoissance, et La confiance avec Laquelle j’attens un temoignage si precieux de vôtre amitié.

Je me sens D’autant plus d’ardeur pour Suivre mon plan, que j’y Suis encouragé par Ceux mêmes qui prennent Le plus de part aux affaires, et je vois avec plaisir que Le denouement ne peut pas manquer detre heureux, si L’union et L’harmonie subsiste toujours dans Le congréz, et si l’intrigue ne reussit point a diviser des hommes que l’argent n’a pû Corrompre.
Je vois toutte La campagne qui s’ouvre en vos diverses contrées, tourner en projets illusoires qui ne peuvent etre adoptées que par des ministres ineptes et soutenus par Les majorats des deux chambres rendus à leurs caprices. Le feu ne s’etendra point avec vivacité dans L’europe, et vous acquererez une consistance d’autant plus solide, qu’elle ne dependra plus de quelques operations locales, ou de quelques evenemens inatendus, et vous direz comme hidalla dans le poëme de Temora
but let us move in our strength, slow as a gathered cloud. then shall the mighty tremble; the spear shall fall from the hand of the valiant..—
et prevost après burgoyn et d’autres encore accompliront cette prophetie amere.
Si vous avez La complaisance de remettre à Mr grand ce que vous aurez à me faire passer, il Le fera parvenir à son frere qui me le fera tenir dabord.
Je voudrois avoir quelqu’occasion de vous donner des temoignages de L’estime sincere et du veritable attachement avec lequel j’ay L’honneur d’etre Monsieur Votre tres humble et tres obeissant Serviteur
Le Marqs. DE St. Simon
 
Notation: Marquis de St. Simon Utrecht le 15 may 1779.
